Citation Nr: 0009034	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  95-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder manifested by bilateral hip and groin pain.

2.  Entitlement to service connection for bilateral shoulder 
instability with residual symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1990 to September 
1993.

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hip and groin 
pain, and recurrent impingement of both shoulders.

The veteran provided testimony pertinent to the claims at 
issue before a Hearing Officer at the RO in May 1995, a 
transcript of which has been associated with the claims file.

The Board of Veterans Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
May 1997.

In December 1999 the RO affirmed the denials of entitlement 
to service connection for bilateral hip and groin pain and 
bilateral recurrent impingement shoulder syndrome,

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  During active service the veteran was treated on numerous 
occasions for variously diagnosed symptomatology of both 
shoulders and hips.

2.  Post service VA examinations confirm ongoing bilateral 
shoulder and hip symptomatology which has been similarly 
diagnosed.

3.  Variously diagnosed bilateral shoulder and hip 
symptomatology cannot satisfactorily be dissociated from 
active service.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by bilateral hip 
and groin pain was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991);  38 C.F.R. § 3.303 (1999).

2.  Bilateral shoulder instability with residual symptoms was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107;  
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran denied a history of bone, joint, or other deformity, 
or shoulder symptomatology when he completed the medical 
history portion of the enlistment examination in September 
1989.  The September 1989 report of general medical 
examination for enlistment shows no pertinent abnormalities.  
He was involved in a motor vehicle accident in November 1992.  

The service medical records show that he was treated on 
numerous occasions for bilateral shoulder and hip/groin 
symptomatology which was variously diagnosed as biceps 
tendonitis, shoulder pain syndrome, shoulder strain, 
impingement syndrome, bilateral hip flexion strain, chronic 
subluxing femoral heads, and chronic hip sprain.  
Radiographic studies failed to demonstrate avascular necrosis 
of the hips.  He reported a history of "trick" shoulder or 
elbow and leg cramps when he completed the medical history 
portion of the Medical Board Evaluation in May 1993.  The May 
1993 Medical Evaluation Board examination report shows he was 
found to have chronic right and left hip and groin pain, post 
traumatic, with date of onset in 1991.

The veteran was discharged from active service in September 
1993.  He submitted a claim for VA compensation benefits for 
bilateral shoulder and hip disorders in September 1993.

VA conducted an orthopedic examination of the veteran in 
October 1993.  He pertinently complained of problems with his 
shoulders and hips.  He stated that his hips went out during 
physical training exercises.  His shoulders had begun hurting 
in service when he began loading ammunition into cases.  
Physical examination of the shoulders and hips was reported 
as normal.  X-rays of the hips were normal.

The veteran was seen by VA on an outpatient basis in August 
1994 at which time he was noted to have a history of 
bilateral impingement syndrome of the shoulders.

The veteran provided testimony before a Hearing Officer at 
the RO in May 1995, a transcript of which has been associated 
with the claims file.  He testified as to his ongoing 
bilateral shoulder and hip symptoms during and subsequent to 
service.

VA conducted an orthopedic examination of the veteran in June 
1995.  He reported that in 1991 he had begun to have 
bilateral groin (inguinal area) discomfort and that it had 
persisted to the present time.  There had been multiple 
attempts to come up with a diagnosis.  He noticed popping or 
pulling in his groin, more to the left.  If he crossed one 
leg over the other he developed a tight feeling and sharp, 
stabbing pain of momentary nature in the groin area.  Once it 
started it lasted 1-2 hours.  

With respect to his shoulders the veteran reported that in 
1991/1992 he began to develop bilateral shoulder discomfort 
and claimed that he had to do a lot of lifting, especially of 
ammunition and loading it overhead.  He reported he heard 
noises in both shoulders, and if he slept on his right 
shoulder, he ended up with a very stiff shoulder.  The 
examiner noted that a medical record review disclosed he had 
had various diagnoses of impingement syndrome and undiagnosed 
arthralgia of both hips.  

On examination of the shoulders there was negative 
impingement sign bilaterally.  There was plus/minus 
discomfort on the right over the supraspinatus tendon.  The 
examiner reported normal x-rays of the hips and a negative 
physical examination of the hips.  As for the shoulders, x-
ray examination was normal, but physical examination revealed 
some audible clicking as he moved the shoulder in a 
circumduction exercise.  The examiner noted the veteran may 
have a problem with a labral tear in the shoulder, or some 
variant of a chronic impingement syndrome of the shoulders 
manifesting itself with certain shoulder movement.

VA conducted a joints examination of the veteran in February 
1999.  The veteran reported that he occasionally missed work 
due to difficulty with hip pain.  He had difficulty doing 
overhead activities at work or at home because of shoulder 
complaints.  He recounted his previously provided symptomatic 
history.  The examiner noted that radiographic studies of the 
shoulders and hips were unremarkable except for what appeared 
to be a previous graft taken from the right anterior iliac 
crest.  The diagnostic impressions were right shoulder 
instability with residual symptoms, left shoulder instability 
with residual symptoms, and bilateral groin pain, 
occasionally severely symptomatic.

The examiner commented that impingement syndrome which the 
veteran was diagnosed with in service was exactly that, a 
syndrome.  It was not a diagnosis per se.  He noted it may be 
secondary to a rotator cuff tendonitis or a rotator cuff 
bursitis or a rotator cuff tear.  Secondarily it may be 
tendonitis as the result of instability in the shoulder, and 
it was his belief that this is what the veteran currently 
has.  

The examiner noted that the veteran has multidirectional 
instability which typically responds to a focused physical 
therapy program.  This would explain his symptomatic response 
in service, with recurrence of symptoms after therapy was 
discontinued.  Typically, multi-directional instability was 
activity related, primarily with overhead activity and 
required a consistent exercise program to avoid symptoms.  
Surgery was an option in 20-30% of the patients who did not 
respond to regular exercise regimens.  Anti-inflammatory 
medications may also be of benefit.
With respect to the veteran's hip complaints, the examiner 
noted there was no known entity as delayed presentation of 
subluxation of the hips.  The bony design of the hips was 
such that it did not permit subluxation of the hip joint.  
However, chronic groin pain related to hip range of motion 
and activity, typically needed thorough evaluation including 
a magnetic resonance imaging (MRI) to rule out any changes 
which may be a sentinel of early avascular necrosis.  The 
examiner believed that, in all medical probability, this was 
unlikely, given the duration of the veteran's symptoms and 
the normalcy of the current x-rays.  The examiner noted that 
anti-inflammatory medications may be of benefit.  MRI of both 
hips was reported as normal.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  See 
Caluza, supra.

The Board notes that the service medical records are replete 
with references to treatment of the veteran on numerous 
occasions for variously diagnosed bilateral shoulder and hip 
symptomatology.  Post service VA examination shows that his 
bilateral shoulder and hip symptomatology has been diagnosed.  
The VA examiner has spoken in terms of bilateral shoulder and 
hip symptomatology as having commenced in service and having 
continued to the present.  

In other words, the veteran had disorders of the shoulders 
and hips in service, he has identified bilateral shoulder and 
hip disorder currently, and competent medical authority has 
related his disorders to service.  Accordingly, the Board 
finds that the veteran's claims of entitlement to service 
connection for bilateral shoulder and hip disorders are well 
grounded.

An analysis of the evidentiary record shows that the 
veteran's bilateral shoulder and hip symptomatology 
originated in service as no abnormalities of either shoulder 
or hip were shown on the enlistment examination, nor did the 
veteran report a history of any shoulder and/or hip 
disorders.  The service medical records contain numerous 
references to treatment of the veteran for bilateral shoulder 
and hip symptoms for which a number of diagnoses was provided 
to account for ongoing symptoms.  Prior to service separation 
the veteran's bilateral hip symptomatology was classified as 
chronic.

The post service VA examination report dated in early 1999 
shows the VA examiner gave cognizance to the veteran's 
service reported bilateral shoulder and hip symptomatology 
and diagnosed such symptomatology as bilateral shoulder 
instability with residual symptoms and conceded the presence 
of a chronic acquired bilateral hip disorder manifested by 
hip and groin pain.  The discussion provided by the VA 
examiner clearly shows that he is linking the veteran's 
current diagnosed bilateral shoulder and hip symptomatology 
to his period of active service.  The Board finds that the 
veteran's identified bilateral shoulder and hip disorders 
cannot satisfactorily be dissociated from his period of 
active service, thereby warranting entitlement to grants of 
service connection.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. 
§ 3.303.


ORDER

Entitlement to a chronic acquired disorder manifested by 
bilateral hip and groin pain is granted.

Entitlement to bilateral shoulder instability with residual 
symptoms is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

